 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                                    Case No.: CV 19-10565SVW (KSx)
      JEREMY JAMES COTTEN, an                         District Judge: Hon. Steven V. Wilson
11    individual; MARGARET LAUREL                     Magistrate Judge: Hon. Karen Stevenson
      COTTEN, an individual,
12
                   Plaintiffs,                        STIPULATED PROTECTIVE
13
      v.                                              ORDER
14
      CITY OF LOS ANGELES; LOS                        Complaint Filed: 12/13/19
15    ANGELES POLICE DEPARTMENT,
      and DOES 1 to 100, inclusive,                   Trial Date: TBD
16
17                 Defendants.

18
19 1.      A. PURPOSES AND LIMITATIONS
20         Discovery in this action is likely to involve production of confidential,
21 proprietary or private information for which special protection from public disclosure
22 and from use for any purpose other than prosecuting this litigation may be warranted.
23 Accordingly, the parties hereby stipulate to and petition the Court to enter the following
24 Stipulated Protective Order. The parties acknowledge that this Order does not confer
     blanket protections on all disclosures or responses to discovery and that the protection
25
     it affords from public disclosure and use extends only to the limited information or
26
     items that are entitled to confidential treatment under the applicable legal principles.
27
28


                                                 1
 1         B. GOOD CAUSE STATEMENT
 2         This action is likely to involve third party privacy, HIPPA information, peace
 3 officer personnel and official information for which special protection from public
 4 disclosure and from use for any purpose other than prosecution of this action is
 5 warranted. Such confidential and proprietary materials and information consist of,
 6 among other things, (including information implicating privacy rights of third parties),
 7 information otherwise generally unavailable to the public, or which may be privileged
 8 or otherwise protected from disclosure under state or federal statutes, court rules, case
 9 decisions, or common law. Accordingly, to expedite the flow of information, to
10 facilitate the prompt resolution of disputes over confidentiality of discovery materials,
11 to adequately protect information the parties are entitled to keep confidential, to ensure
12 that the parties are permitted reasonable necessary uses of such material in preparation
13 for and in the conduct of trial, to address their handling at the end of the litigation, and
14 serve the ends of justice, a protective order for such information is justified in this
15 matter. It is the intent of the parties that information will not be designated as
16 confidential for tactical reasons and that nothing be so designated without a good faith
17 belief that it has been maintained in a confidential, non-public manner, and there is good
18 cause why it should not be part of the public record of this case.
19       C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
20           The parties further acknowledge, as set forth in Section 12.3, below, that this
21 Stipulated Protective Order does not entitle them to file confidential information under
22 seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
23 standards that will be applied when a party seeks permission from the court to file
24 material under seal.
25         There is a strong presumption that the public has a right of access to judicial
26 proceedings and records in civil cases. In connection with non-dispositive motions,
27 good cause must be shown to support a filing under seal. See Kamakana v. City and
28 County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors


                                                 2
 1 Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
 2 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
 3 cause showing), and a specific showing of good cause or compelling reasons with
 4 proper evidentiary support and legal justification, must be made with respect to
 5 Protected Material that a party seeks to file under seal. The parties’ mere designation
 6 of Disclosure or Discovery Material as CONFIDENTIAL does not—without the
 7 submission of competent evidence by declaration, establishing that the material sought
 8 to be filed under seal qualifies as confidential, privileged, or otherwise protectable—
 9 constitute good cause.
10         Further, if a party requests sealing related to a dispositive motion or trial, then
11 compelling reasons, not only good cause, for the sealing must be shown, and the relief
12 sought shall be narrowly tailored to serve the specific interest to be protected. See
13 Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each item
14 or type of information, document, or thing sought to be filed or introduced under seal
15 in connection with a dispositive motion or trial, the party seeking protection must
16 articulate compelling reasons, supported by specific facts and legal justification, for the
17 requested sealing order. Again, competent evidence supporting the application to file
18 documents under seal must be provided by declaration.
19      Any document that is not confidential, privileged, or otherwise protectable in its
20 entirety will not be filed under seal if the confidential portions can be redacted. If
21 documents can be redacted, then a redacted version for public viewing, omitting only
22 the confidential, privileged, or otherwise protectable portions of the document, shall be
23 filed. Any application that seeks to file documents under seal in their entirety should
24 include an explanation of why redaction is not feasible.
25 2.    DEFINITIONS
26         2.1    Action: this pending federal lawsuit.
27         2.2    Challenging Party: a Party or Non-Party that challenges the designation
28 of information or items under this Order.


                                                3
 1         2.3    “CONFIDENTIAL” Information or Items: information (regardless of how
 2 it is generated, stored or maintained) or tangible things that qualify for protection under
 3 Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
 4 Statement.
 5         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
 6 support staff).
 7         2.5    Designating Party: a Party or Non-Party that designates information or
 8 items that it produces in disclosures or in responses to discovery as
 9 “CONFIDENTIAL.”
10         2.6    Disclosure or Discovery Material: all items or information, regardless of
11 the medium or manner in which it is generated, stored, or maintained (including, among
12 other things, testimony, transcripts, and tangible things), that are produced or generated
13 in disclosures or responses to discovery in this matter.
14         2.7    Expert: a person with specialized knowledge or experience in a matter
15 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
16 expert witness or as a consultant in this Action.
17         2.8    House Counsel: attorneys who are employees of a party to this Action.
18 House Counsel does not include Outside Counsel of Record or any other outside
19 counsel.
20         2.9    Non-Party: any natural person, partnership, corporation, association or
21 other legal entity not named as a Party to this action.
22        2.10 Outside Counsel of Record: attorneys who are not employees of a party
23 to this Action but are retained to represent or advise a party to this Action and have
24 appeared in this Action on behalf of that party or are affiliated with a law firm that has
25 appeared on behalf of that party, and includes support staff.
26       2.11 Party: any party to this Action, including all of its officers, directors,
27 employees, consultants, retained experts, and Outside Counsel of Record (and their
28 support staffs).


                                                4
 1         2.12 Producing Party:      a Party or Non-Party that produces Disclosure or
 2 Discovery Material in this Action.
 3         2.13 Professional Vendors: persons or entities that provide litigation support
 4 services (e.g., photocopying, videotaping, translating, preparing exhibits or
 5 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 6 their employees and subcontractors.
 7         2.14 Protected Material:      any Disclosure or Discovery Material that is
 8 designated as “CONFIDENTIAL.” A watermark may be affixed to the documents.
 9         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
10 from a Producing Party.
11 3.      SCOPE
12         The protections conferred by this Stipulation and Order cover not only Protected
13 Material (as defined above), but also (1) any information copied or extracted from
14 Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
15 Material; and (3) any testimony, conversations, or presentations by Parties or their
16 Counsel that might reveal Protected Material.
17         Any use of Protected Material at trial shall be governed by the orders of the trial
18 judge. This Order does not govern the use of Protected Material at trial.
19 4.    DURATION
20         Once a case proceeds to trial, information that was designated as
21 CONFIDENTIAL or maintained pursuant to this protective order used or introduced as
22 an exhibit at trial becomes public and will be presumptively available to all members
23 of the public, including the press, unless compelling reasons supported by specific
24 factual findings to proceed otherwise are made to the trial judge in advance of the trial.
25 See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
26 documents produced in discovery from “compelling reasons” standard when merits-
27 related documents are part of court record). Accordingly, the terms of this protective
28 order do not extend beyond the commencement of the trial.


                                                5
 1 5.      DESIGNATING PROTECTED MATERIAL
 2         5.1      Exercise of Restraint and Care in Designating Material for Protection.
 3 Each Party or Non-Party that designates information or items for protection under this
 4 Order must take care to limit any such designation to specific material that qualifies
 5 under the appropriate standards. The Designating Party must designate for protection
 6 only those parts of material, documents, items or oral or written communications that
 7 qualify so that other portions of the material, documents, items or communications for
 8 which protection is not warranted are not swept unjustifiably within the ambit of this
 9 Order.
10         Mass, indiscriminate or routinized designations are prohibited. Designations that
11 are shown to be clearly unjustified or that have been made for an improper purpose
12 (e.g., to unnecessarily encumber the case development process or to impose
13 unnecessary expenses and burdens on other parties) may expose the Designating Party
14 to sanctions.
15       If it comes to a Designating Party’s attention that information or items that it
16 designated for protection do not qualify for protection, that Designating Party must
17 promptly notify all other Parties that it is withdrawing the inapplicable designation.
18         5.2      Manner and Timing of Designations. Except as otherwise provided in this
19 Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
20 or ordered, Disclosure or Discovery Material that qualifies for protection under this
21 Order must be clearly so designated before the material is disclosed or produced.
22       Designation in conformity with this Order requires:
23               (a) for information in documentary form (e.g., paper or electronic documents,
24 but excluding transcripts of depositions or other pretrial or trial proceedings), that the
25 Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
26 “CONFIDENTIAL legend”), to each page that contains protected material. If only a
27 portion of the material on a page qualifies for protection, the Producing Party also must
28 clearly identify the protected portion(s) (e.g., by making appropriate markings in the


                                                  6
 1 margins).
 2         A Party or Non-Party that makes original documents available for inspection
 3 need not designate them for protection until after the inspecting Party has indicated
 4 which documents it would like copied and produced. During the inspection and before
 5 the designation, all of the material made available for inspection shall be deemed
 6 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 7 copied and produced, the Producing Party must determine which documents, or
 8 portions thereof, qualify for protection under this Order. Then, before producing the
 9 specified documents, the Producing Party must affix the “CONFIDENTIAL legend” to
10 each page that contains Protected Material. If only a portion of the material on a page
11 qualifies for protection, the Producing Party also must clearly identify the protected
12 portion(s) (e.g., by making appropriate markings in the margins).
13           (b) for testimony given in depositions that the Designating Party identifies
14 the Disclosure or Discovery Material on the record, before the close of the deposition
15 all protected testimony.
16               (c) for information produced in some form other than documentary and for
17 any other tangible items, that the Producing Party affix in a prominent place on the
18 exterior of the container or containers in which the information is stored the legend
19 “CONFIDENTIAL.” If only a portion or portions of the information warrants
20 protection, the Producing Party, to the extent practicable, shall identify the protected
21 portion(s).
22       5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent
23 failure to designate qualified information or items does not, standing alone, waive the
24 Designating Party’s right to secure protection under this Order for such material. Upon
25 timely correction of a designation, the Receiving Party must make reasonable efforts to
26 assure that the material is treated in accordance with the provisions of this Order.
27 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
28         6.1      Timing of Challenges.    Any Party or Non-Party may challenge a


                                               7
 1 designation of confidentiality at any time that is consistent with the Court’s Scheduling
 2 Order.
 3         6.2      Meet and Confer.     The Challenging Party shall initiate the dispute
 4 resolution process under Local Rule 37.1 et seq.
 5         6.3      The burden of persuasion in any such challenge proceeding shall be on the
 6 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
 7 to harass or impose unnecessary expenses and burdens on other parties) may expose the
 8 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
 9 the confidentiality designation, all parties shall continue to afford the material in
10 question the level of protection to which it is entitled under the Producing Party’s
11 designation until the Court rules on the challenge.
12 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
13         7.1      Basic Principles. A Receiving Party may use Protected Material that is
14 disclosed or produced by another Party or by a Non-Party in connection with this Action
15 only for prosecuting, defending or attempting to settle this Action. Such Protected
16 Material may be disclosed only to the categories of persons and under the conditions
17 described in this Order. When the Action has been terminated, a Receiving Party must
18 comply with the provisions of section 13 below (FINAL DISPOSITION).
19      Protected Material must be stored and maintained by a Receiving Party at a
20 location and in a secure manner that ensures that access is limited to the persons
21 authorized under this Order.
22         7.2      Disclosure of “CONFIDENTIAL” Information or Items.                Unless
23 otherwise ordered by the court or permitted in writing by the Designating Party, a
24 Receiving Party may disclose any information or item designated “CONFIDENTIAL”
25 only to:
26               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
27 as employees of said Outside Counsel of Record to whom it is reasonably necessary to
28 disclose the information for this Action;


                                                 8
 1            (b) the officers, directors, and employees (including House Counsel) of the
 2 Receiving Party to whom disclosure is reasonably necessary for this Action;
 3            (c) Experts (as defined in this Order) of the Receiving Party to whom
 4 disclosure is reasonably necessary for this Action and who have signed the
 5 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6            (d) the court and its personnel;
 7            (e) court reporters and their staff;
 8            (f) professional jury or trial consultants, mock jurors, and Professional
 9 Vendors to whom disclosure is reasonably necessary for this Action and who have
10 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11            (g) the author or recipient of a document containing the information or a
12 custodian or other person who otherwise possessed or knew the information;
13          (h) during their depositions, witnesses, and attorneys for witnesses, in the
14 Action to whom disclosure is reasonably necessary provided: (1) the deposing party
15 requests that the witness sign the form attached as Exhibit A hereto; and (2) they will
16 not be permitted to keep any confidential information unless they sign the
17 “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
18 by the Designating Party or ordered by the court. Pages of transcribed deposition
19 testimony or exhibits to depositions that reveal Protected Material may be separately
20 bound by the court reporter and may not be disclosed to anyone except as permitted
21 under this Stipulated Protective Order; and
22            (i)   any mediator or settlement officer, and their supporting personnel,
23 mutually agreed upon by any of the parties engaged in settlement discussions.
24 8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
25         OTHER LITIGATION
26         If a Party is served with a subpoena or a court order issued in other litigation that
27 compels disclosure of any information or items designated in this Action as
28 “CONFIDENTIAL,” that Party must:


                                                 9
 1            (a) promptly notify in writing the Designating Party. Such notification shall
 2 include a copy of the subpoena or court order;
 3            (b) promptly notify in writing the party who caused the subpoena or order to
 4 issue in the other litigation that some or all of the material covered by the subpoena or
 5 order is subject to this Protective Order. Such notification shall include a copy of this
 6 Stipulated Protective Order; and
 7            (c) cooperate with respect to all reasonable procedures sought to be pursued
 8 by the Designating Party whose Protected Material may be affected.
 9         If the Designating Party timely seeks a protective order, the Party served with the
10 subpoena or court order shall not produce any information designated in this action as
11 “CONFIDENTIAL” before a determination by the court from which the subpoena or
12 order issued, unless the Party has obtained the Designating Party’s permission. The
13 Designating Party shall bear the burden and expense of seeking protection in that court
14 of its confidential material and nothing in these provisions should be construed as
15 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
16 directive from another court.
17 9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
18         IN THIS LITIGATION
19            (a) The terms of this Order are applicable to information produced by a Non-
20 Party in this Action and designated as “CONFIDENTIAL.” Such information produced
21 by Non-Parties in connection with this litigation is protected by the remedies and relief
22 provided by this Order. Nothing in these provisions should be construed as prohibiting
23 a Non-Party from seeking additional protections.
24            (b) In the event that a Party is required, by a valid discovery request, to
25 produce a Non-Party’s confidential information in its possession, and the Party is
26 subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
27 information, then the Party shall:
28              (1) promptly notify in writing the Requesting Party and the Non-Party that


                                                10
 1 some or all of the information requested is subject to a confidentiality agreement with
 2 a Non-Party;
 3                (2)   promptly provide the Non-Party with a copy of the Stipulated
 4 Protective Order in this Action, the relevant discovery request(s), and a reasonably
 5 specific description of the information requested; and
 6                (3) make the information requested available for inspection by the Non-
 7 Party, if requested.
 8            (c) If the Non-Party fails to seek a protective order from this court within 14
 9 days of receiving the notice and accompanying information, the Receiving Party may
10 produce the Non-Party’s confidential information responsive to the discovery request.
11 If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
12 any information in its possession or control that is subject to the confidentiality
13 agreement with the Non-Party before a determination by the court. Absent a court order
14 to the contrary, the Non-Party shall bear the burden and expense of seeking protection
15 in this court of its Protected Material.
16 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
17         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
18 Protected Material to any person or in any circumstance not authorized under this
19 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
20 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
21 all unauthorized copies of the Protected Material, (c) inform the person or persons to
22 whom unauthorized disclosures were made of all the terms of this Order, and (d) request
23 such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
24 that is attached hereto as Exhibit A.
   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
25         PROTECTED MATERIAL
26         When a Producing Party gives notice to Receiving Parties that certain
27 inadvertently produced material is subject to a claim of privilege or other protection,
28 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil


                                                11
 1 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 2 may be established in an e-discovery order that provides for production without prior
 3 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 4 parties reach an agreement on the effect of disclosure of a communication or
 5 information covered by the attorney-client privilege or work product protection, the
 6 parties may incorporate their agreement in the stipulated protective order submitted to
 7 the court.
 8 12.     MISCELLANEOUS
 9         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
10 person to seek its modification by the Court in the future.
11         12.2 Right to Assert Other Objections. By stipulating to the entry of this
12 Protective Order, no Party waives any right it otherwise would have to object to
13 disclosing or producing any information or item on any ground not addressed in this
14 Stipulated Protective Order. Similarly, no Party waives any right to object on any
15 ground to use in evidence of any of the material covered by this Protective Order.
16         12.3 Filing Protected Material. A Party that seeks to file under seal any
17 Protected Material must comply with Local Civil Rule 79-5. Protected Material may
18 only be filed under seal pursuant to a court order authorizing the sealing of the specific
19 Protected Material at issue. If a Party’s request to file Protected Material under seal is
20 denied by the court, then the Receiving Party may file the information in the public
21 record unless otherwise instructed by the court.
22 13. FINAL DISPOSITION
23         After the final disposition of this Action, as defined in paragraph 4, within 60
24 days of a written request by the Designating Party, each Receiving Party must return all
25 Protected Material to the Producing Party or destroy such material. As used in this
26 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
27 summaries, and any other format reproducing or capturing any of the Protected
28 Material. Whether the Protected Material is returned or destroyed, the Receiving Party


                                               12
 1 must submit a written certification to the Producing Party (and, if not the same person
 2 or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
 3 category, where appropriate) all the Protected Material that was returned or destroyed
 4 and (2) affirms that the Receiving Party has not retained any copies, abstracts,
 5 compilations, summaries or any other format reproducing or capturing any of the
 6 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 7 archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
 8 legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
 9 work product, and consultant and expert work product, even if such materials contain
10 Protected Material. Any such archival copies that contain or constitute Protected
11 Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
12 14.     VIOLATION
13         Any violation of this Order may be punished by appropriate measures including,
14 without limitation, contempt proceedings and/or monetary sanctions.
15
16 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
17
18 DATED: March 4, 2020
                                               ___________________________________
19
                                                      KAREN L. STEVENSON
20                                             UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28


                                               13
 1                                         EXHIBIT A

 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3
 4 I, _____________________________ [print or type full name], of
 5 _________________ [print or type full address], declare under penalty of perjury that
 6 I have read in its entirety and understand the Stipulated Protective Order that was issued
 7 by the United States District Court for the Central District of California on [date] in the
 8 case of Jeremy James Cotton v. City of Los Angeles, Case NO. CV19-105605. I agree
 9 to comply with and to be bound by all the terms of this Stipulated Protective Order and
10 I understand and acknowledge that failure to so comply could expose me to sanctions
11 and punishment in the nature of contempt. I solemnly promise that I will not disclose
12 in any manner any information or item that is subject to this Stipulated Protective Order
13 to any person or entity except in strict compliance with the provisions of this Order.
14 I further agree to submit to the jurisdiction of the United States District Court for the
15 Central District of California for enforcing the terms of this Stipulated Protective Order,
16 even if such enforcement proceedings occur after termination of this action. I hereby
17 appoint __________________________ [print or type full name] of
18 _______________________________________ [print or type full address and
19
   telephone number] as my California agent for service of process in connection with this
20
   action or any proceedings related to enforcement of this Stipulated Protective Order.
21
   Date: ______________________________________
22
   City and State where sworn and signed: _________________________________
23
24
     Printed name: _______________________________
25
     Signature: __________________________________
26
27
28


                                                14
